Citation Nr: 1007911	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-29 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left hip, status post total left hip arthroplasty, as 
secondary to service-connected right foot disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from September 1942 
to November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction over the claim was 
subsequently returned to the RO in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

Osteoarthritis of the left hip, status post total left hip 
arthroplasty, is etiologically related to the Veteran's 
service-connected right foot disability.


CONCLUSION OF LAW

Osteoarthritis of the left hip, status post total left hip 
arthroplasty, is proximately due to or the result of the 
Veteran's service-connected right foot disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement to service connection 
osteoarthritis of the left hip, status post total left hip 
arthroplasty.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 
38 C.F.R. § 3.159 (2009). 

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of this regulation. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's service treatment records (STRs) 
show that in June 1944 a piece of timber fell and crushed the 
Veteran's right foot.  He was diagnosed with a comminuted 
fracture of the first cuneiform bone in the right foot.  A 
right foot fracture was noted on his November 1945 separation 
examination.  In July 1946 the Veteran was granted 
entitlement to service connection for residuals of a 
comminuted fracture of the right foot.  The Veteran has 
asserted that because of his right foot injury he always 
overcompensated for the injury, thus putting more stress and 
weight on his left leg.  

In October 1991 the Veteran was seen by Dr. R.S., a private 
orthopedist.  At that time the Veteran was diagnosed with 
severe osteoarthritis in his left hip.  In April 1993 the 
Veteran underwent total arthroplasty of the left hip.  

VA received a December 2005 statement from one of the 
Veteran's many private treating physicians.  In her 
statement, Dr. C.R. reported that the Veteran had relayed to 
her the circumstances surrounding his right foot injury while 
in the service.  She reported that following the injury the 
Veteran then compensated with his left hip and leg.  It was 
Dr. C.R.'s opinion that the overcompensation for the right 
foot injury likely contributed to the Veteran's development 
of osteoarthritis in his left hip for which he had a total 
hip replacement in 1993.  

In May 2006 the Veteran was afforded a VA joint examination.  
At that examination the examiner noted that the Veteran had 
experienced ankle pain, left side more than the right, while 
in active service.  He also noted that the Veteran has had 
difficulty walking.  The examiner also stated that as a 
result of his right side injury, the Veteran subsequently 
used his left side more than his right and he developed left 
hip arthritis for which he had a left hip replacement in 
1993.  

In October 2008 the Veteran's claims files were returned to 
the May 2006 VA examiner for a new opinion regarding the 
etiology of the Veteran's left hip osteoarthritis.  The 
examiner stated, "No, It is less likely that left hip 
condition is secondary to right ankle condition service 
connected."  No rationale for this opinion was provided at 
that time.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, Willis 
v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).

In this regard, the Board finds the May 2006 and October 2008 
medical opinions provided by the VA examiner are inconsistent 
with each other.  As there is no rationale for the October 
2008 opinion the Board finds that the opinion is inadequate 
for adjudication purposes.  However, the May 2006 opinion 
provides the rationale that the Veteran's left hip arthritis 
developed because he overcompensated for his right leg 
injury.  As the May 2006 opinion is consistent with that 
provided in December 2005 by the Veteran's private physician, 
the Board finds that the December 2005 and May 2006 opinions 
are most probative.  They both provide an adequate supporting 
rationale of overcompensation and they both appear to have 
taken the Veteran's subjective complaints into account. 

Accordingly, the preponderance of the evidence is in favor of 
the claim, and entitlement to service connection for 
osteoarthritis of the left hip, status post total 
arthroplasty of the left hip, is warranted.


ORDER

Entitlement to service connection for osteoarthritis of the 
left hip, status post total left hip arthroplasty, is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


